DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 11/30/2021 have been fully considered but they are not persuasive. 	Regarding claim 19, on pages 7-8 of applicant’s remarks, applicant argues that the claim limitation “computer readable medium” is recognized to be a magnetic or optical disk according to those skilled in the art;
In response, the examiner respectfully disagrees. On page 10, lines 21 of specification did not explicitly specify the computer readable storage medium to exclude transitory medium such as a signal per se, it only broadly described that the computer readable medium can direct a computer…to perform a function, under the broadest reasonable interpretation, the examiner reasonable interprets that medium is a signal that can direct a computer to a perform the same function. As such, the rejection is maintained.
Regarding claim 1, on pages 8-9 of applicant’s remark, applicant argues that Svigals fails to disclose the concept of claim limitation “registering a plurality of devices, wherein the devices form the secure network at a location and determining which one of the plurality of devices is a compromised device by using a consensus network that includes the plurality of devices of the secure network;”
	In response, the examiner respectfully disagrees. It is recognized that applicant is looking for the term of claim limitation such as “registering” or “consensus” from Svigals in order to see if the prior arts Svigals meeting the claim limitation, under broadest reasonable interpretation, the examiner reasonably interprets that Svigals smart devices (el. 1401, el. 1402, and el. 1403) are formed a secure network (el. 1450) (col. 36, lines 26-34), and the smart devices are registering in the network in order to allow the .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 6-19are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Svigals (US 9,344,437 B2).

	Regarding claim 1, Svigals discloses a computer-implemented method for device discovery and recovery in a secure network comprising:
registering a plurality of devices, wherein the devices form the secure network at a
location (col. 6, lines 56-67, col. 36, lines 26-34, abstract, smart devices (el. 1401, el. 1402, and el. 1403) are formed a secure network (el. 1450) (col. 36, lines 26-34), and the smart devices are registering in the network in order to allow the smart devices to communicate the secure messages from a smart device [e.g., el. 1401] to an another smart device [e.g., el. 1403], Fig. 14, abstract, col. 36, lines 26-34, col. 37, lines 1-40 );

and determining which one of the plurality of devices is a compromised device by using a consensus network that includes the plurality of devices of the secure network (Fig. 14, the verification process to determine whether the received message from one smart device is illegitimate or contaminated, and if it is determined that it is illegitimate or contained then the examiner reasonably interprets that the contaminated device is compromised, col. 38, lines 39-col. 39, lines 24, col. 28-lines 40-col. 29, line 2).

Regarding claim 2, Svigals discloses wherein the messages are selected from a group consisting of a Service-oriented Architectures (SOA) protocol, a Representational State Transfer (REST)
protocol, and a Message Oriented Protocol (col. 38, lines 49-col. 39, lines 20).

Regarding claim 3, Svigals discloses training a machine learning system to
recognize a suspect device among the plurality of devices (col. 38, lines 49-col. 39, lines 20, abstract).

Regarding claim 4, Svigals discloses wherein the plurality of devices are members of a shared ledger network (Fig. 14, col. 38, lines 49-col. 39, lines 20, the devices are using the same bidirectional intelligent chip to verify).

Regarding claim 6, Svigals discloses wherein diagnostic operations are performed by other devices of the consensus network on a suspected device to make a determination of the compromised
Device (col. 38, lines 49-col. 39, lines 20).


the plurality of devices is compromised (col.. 32, lines 50-col. 33, lines 25, col. 34, lines 26-36, col. 38, lines 49-col. 39, lines 26).

Regarding claim 8, Svigals discloses responding with an action responsive to the
determining of which one of the plurality of devices is compromised (col.. 32, lines 50-col. 33, lines 25, col. 34, lines 26-36, col. 38, lines 49-col. 39, lines 26).

Regarding claim 9, Svigals discloses wherein the action is creating display data that informs a user of a device in the secure network that is the compromised device (col.. 32, lines 50-col. 33, lines 25, col. 34, lines 26-36, col. 38, lines 49-col. 39, lines 26).

Regarding claim 10, Svigals discloses wherein the action is removing the device from the secure
Network (col.. 32, lines 50-col. 33, lines 25, col. 34, lines 26-36, col. 38, lines 49-col. 39, lines 26).

Regarding claim 11, Svigals discloses wherein the action is reinstalling an application or operating system on the compromised device (col.. 32, lines 50-col. 33, lines 25, col. 34, lines 26-36, col. 38, lines 49-col. 39, lines 26).

Regarding claim 12, the instant claim is met by rejection of claim 1.
Regarding claim 13, the instant claim is met by rejection of claim 3.
Regarding claim 14, the instant claim is met by rejection of claim 5.
Regarding claim 15, the instant claim is met by rejection of claim 6.
Regarding claim 16, the instant claim is met by rejection of claim 8.

Regarding claim 18, the instant claim is met by rejection of claim 10.
Regarding claim 19, the instant claim is met by rejection of claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Svigals in view of Mo (US 2021/0105869 A1).

Regarding claim 5, Svigals discloses all limitation of claim 4,
Svigals does not explicitly disclose wherein the shared ledger network is a blockchain network;
Mo teaches wherein the shared ledger network is a blockchain network (para. 246, para. 253);
It would be obvious for one of ordinary skill in the art before the time of invention to modify Svigals to include Mo in order to a provide a system to use the alternative secure network in blockchain network.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Svigals in view of Meadow (US 2019/01229 A1).

Regarding claim 20, Svigals discloses all limitation of claim 19,

Meadow teaches continuously identify current location information of the user device and user route location information of a user route, by receiving, via at least one of the SOSIs, information from a VA selected from the group consisting the user device VA, the vehicle device VA, and the stop VA (para. 235, para. 330, para. 463);
It would be obvious for one of ordinary skill in the art before the time of invention to modify Svigals to include Meadow in order to allow the system to keep track of the location of users in order to prevent the identify theft.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CAI Y CHEN/Primary Examiner, Art Unit 2425